ACCEPTED
                                                                                                                                          01-13-00782-CV
                                                                                                                               FIRST COURT OF APPEALS
                                                                                                                                       HOUSTON, TEXAS
                                                                                                                                     4/30/2015 3:47:00 PM
                                                                                                                                    CHRISTOPHER PRINE
                                                                                                                                                   CLERK

DAVID E. KELTNER                                                                                                 TELEPHONE: 817.878.3560
david.keltner@kellyhart.com                                                                                            FAX: 817.878.9760

                                                                                                                      FILED IN
April 30, 2015                                                                                                 1st COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                               4/30/2015 3:47:00 PM
                                                                                                               CHRISTOPHER A. PRINE
Via Electronic Filing:                                                                                                 Clerk
Mr. Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin Street
Houston, Texas 77002

Re:       No. 01-13-00782-CV; Bandier Realty Partners, LLC and Switchback Ventures,
          LLC v. SSC Opportunity Partners, LLC and Douglas Britton

Dear Mr. Prine:

I am in receipt of your letter regarding the May 5, 2015 oral argument setting at 10:30
a.m. in the above referenced matter. Please be advised I will present oral argument for
Appellees, SSC Opportunity Partners, LLC and Douglas Britton.

Thank you for your assistance in this matter. Should you have any questions, please do
not hesitate to contact me.

Sincerely yours,

/s/ David Keltner

David E. Keltner

DEK/srb




      FORT WORTH OFFICE | 201 MAIN STREET, SUITE 2500 | FORT WORTH, TX 76102 | TELEPHONE: (817) 332-2500 | FAX: (817) 878-9280
              AUSTIN OFFICE | 301 CONGRESS, SUITE 2000 | AUSTIN, TX 78701 | TELEPHONE: (512) 495-6400 | FAX: (512) 495-6401
             MIDLAND OFFICE | 508 W. WALL, SUITE 444 | MIDLAND, TX 79701 | TELEPHONE: (432) 683-4691 | FAX: (432) 683-6518
      NEW ORLEANS OFFICE | 400 POYDRAS STREET, SUITE 1812 | NEW ORLEANS, LA 70130 | TELEPHONE: (504) 522-1812 | FAX: (504) 522-1813
                                   Kelly Hart & Hallman, a Limited Liability Partnership | www.kellyhart.com
Page 2
April 30, 2015

cc:     Via Electronic Filing:

        Brian B. Kilpatrick                             W. Craft Hughes
        brianbkil@gmail.com                             craft@crafthugheslaw.com
        THE KILPATRICK LAW FIRM                         Jarrett L. Ellzey
        1811 Bering Drive, Suite 125                    jarrett@crafthugheslaw.com
        Houston, Texas 77057                            HUGHES ELLZEY, LLP
        Counsel for Appellees                           Galleria Tower I
                                                        2700 Post Oak Blvd., Suite 1120
                                                        Houston, Texas 77056
                                                        Counsel for Appellees

        David M. Gunn                                   Kenneth T. Fibich
        dgunn@beckredden.com                            tfibich@fhl-law.com
        Erin H. Huber                                   Sara J. Fendia
        dgunn@beckredden.com                            sfendia@fhl-law.com
        BECK REDDEN LLP                                 FIBICH, HAMPTON, LEEBRON,
        1221 McKinney, Suite 4500                       BRIGGS & JOSEPHSON, LLP
        Houston, Texas 77010                            1150 Bissonnet
        Counsel for Appellants                          Houston, Texas 77005
        Bandier Realty Partners, LLC                    Counsel for Appellees
        and Switchback Ventures, LLC


        Sean Michael Reagan
        sreagan@lpmfirm.com
        LEYH, PAYNE &MALLIA, PLLC
        9545 Katy Freeway, Suite 200
        Houston, Texas 77024
        Counsel for Appellees




                     Kelly Hart & Hallman, a Limited Liability Partnership | www.kellyhart.com